MEMORANDUM **
We have thoroughly reviewed the record in this case, the briefs and the able arguments of counsel. Appellant St. Paul Fire & Marine Insurance Company (St.Paul) presents no evidence that it relied upon the original mistaken contract. Neither does it present evidence that appellees American Casualty Company of Reading, Pennsylvania and Transcontinental Insurance Company acted fraudulently or collusively or with unclean hands. St. Paul is bound by the reformation of the contract.
The judgment of the district court is AFFIRMED for the reasons set forth in the orders of the district court filed on November 7, 2001, April 3, 2002, and April 9, 2002.
IT IS SO ORDERED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.